Exhibit 10.18.2

NINTH AMENDMENT TO LOAN AGREEMENT

This Ninth Amendment to Loan Agreement (this “Agreement”) dated as of
February 17, 2010, is entered into among Lithia Motors, Inc., an Oregon
corporation (“Borrower”); the lenders which are from time to time parties to the
Loan Agreement (each a “Lender” and any two or more “Lenders”); and U.S. Bank
National Association, as agent for the Lenders (in such capacity, “Agent”).

R E C I T A L S

A. Borrower, the Lenders and Agent have entered into a Loan Agreement dated as
of August 31, 2006, which has been amended from time to time, including by
amendments dated as of June 29, 2007, February 13, 2008, March 17,
2008, August 15, 2008, December 12, 2008, March 31, 2009, October 28, 2009, and
January 14, 2010 (collectively, the “Loan Agreement”).

B. The parties wish to modify the terms and conditions of the Loan Agreement, as
set forth below.

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Amendment to Loan Agreement.

1.1 Effective as of December 31, 2009, the definition of the following term in
Section 1.1 of the Loan Agreement is deleted and replaced with the following:

“Vehicle Equity” means, as of any date of determination, (a) the sum of:
(i) amounts which are owed to the Dealerships by financial institutions or
finance companies which are not Affiliates of any Loan Party for the purchase by
such institutions of retail installment contracts and leases arising from the
sale or lease of New Vehicles, Used Vehicles and Program Vehicles (contracts in
transit), (ii) amounts which are owed to the Dealerships by retail customers for
the purchase or lease of New Vehicles, Used Vehicles and Program Vehicles, which
consist of interim financing provided by a Dealership prior to the customer’s
obtaining permanent financing, (iii) cash on deposit in deposit accounts of
Borrower and its Subsidiaries, (iv) the net book value of the New Vehicles of
the Dealerships, and (v) the net book value of the Program Vehicles and Used
Vehicles of the Dealerships; minus (b) the sum of (i) the aggregate outstanding
principal balance of the Floor Plan Financing owed to all Floor Plan Lenders,
(ii) the outstanding principal balance of the Loans, and (iii) the principal
amount of any other indebtedness or obligation to any Person (other than the
Obligations) which is secured by the New Vehicles, Program Vehicles and/or Used
Vehicles, including but not limited to amounts owing to holders of any lien or
security interest in a Used Vehicle at the time it is traded in, sold to, or
otherwise acquired by any Dealership.

1.2 Exhibit D. Exhibit D (Compliance Certificate) is deleted and replaced with
the Exhibit D attached hereto.

2. Conditions Precedent. The effectiveness of this Agreement is subject to
satisfaction of each of the following conditions:

2.1 Agent has received executed originals of this Agreement and such other Loan
Documents as Agent requires and Borrower and each Guarantor have provided such
information and satisfied such requirements as Agent reasonably requires.

2.2 No Default shall have occurred and be continuing under the Loan Agreement,
or will exist after giving effect to the transactions contemplated hereby and
the amendments made by this Agreement.

 

Page 1



--------------------------------------------------------------------------------

2.3 All representations and warranties in the Loan Agreement and in this
Agreement are true and correct as of the date of this Agreement.

3. Defined Terms. Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Loan Agreement.

4. Reaffirmation; Release. By signing this Agreement or the attached
Acknowledgment:

4.1 Reaffirmation. Borrower and each Guarantor (each, a “Loan Party”) affirm
that the representations and warranties in each of the existing Loan Documents
are and will be true, correct and complete as of the date hereof, and agree that
(i) except as amended previously or in connection herewith, each Loan Document
is and shall remain valid and enforceable in accordance with its terms and
(ii) such Borrower or Guarantor has no claims, defenses, setoffs, counterclaims
or claims for recoupment against Agent, the Lenders, or the indebtedness and
obligations represented by the Notes, Guaranties, Security Documents and other
Loan Documents.

4.2 Release. Each Loan Party hereby releases, acquits, and forever discharges
Agent, each Lender, their parent corporations, affiliates, subsidiaries,
employees, successors, agents, assigns, representatives, and attorneys
(collectively, “Lenders’ Agents”), and each of them, of and from any and all
liability, claims, demands, damages, actions, causes of action, defenses,
counterclaims, setoffs, or claims for recoupment of whatsoever nature, whether
known or unknown, whether in contract or tort or otherwise, arising directly or
indirectly from, or in any way related to the Loan Agreement, this Amendment,
the Guaranties and the other Loan Documents, any other indebtedness or
obligations of any Loan Party to Agent or any one or more of the Lenders or to
the relationship between any Loan Party and Agent, any Lender, or Lenders’
Agents.

5. References. On and after the effective date of this Agreement, all references
in the Loan Agreement and the other Loan Documents to the Loan Agreement shall
be deemed to refer to the Loan Agreement as amended hereby.

6. Representations and Warranties. Each Loan Party represents and warrants to
Agent and the Lenders as follows:

6.1 Authorization. (a) It has all requisite power and authority to enter into
this Agreement and to carry out the transactions contemplated by, and perform
its obligations under, the Loan Agreement as amended by this Agreement (the
“Amended Agreement”), (b) its execution, delivery and performance of this
Agreement and the other Loan Documents and all documents to be executed,
delivered or performed by it have been duly authorized by all necessary entity
action, do not require the approval of any governmental agency or other Person,
do not contravene any law, regulation, rule, order, or restriction binding on it
or its articles of incorporation or other organizational documents, and do not
contravene the provisions of or constitute a default under any agreement or
instrument to which it is a party or by which it may be bound or affected, and
(c) this Agreement has been duly executed and delivered by each Loan Party and
this Agreement and the Amended Agreement are the legally valid and binding
obligations of each Loan party, enforceable against such Loan Party in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

6.2 Absence of Default. No Event of Default has occurred and is continuing and
no event will result from the consummation of the transactions contemplated by
this Agreement that would constitute a Default or Event of Default.

7. Expenses. Borrower shall pay all outside and/or third party costs, fees and
expenses (including without limitation, attorney fees) incurred by Agent and
each Lender in connection with the preparation, negotiation, execution, and
delivery of this Agreement and any other document required to be furnished
herewith.

8. Recitals. The Recitals are hereby incorporated herein.

9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of said counterparts
taken together shall be deemed to constitute but one document.

 

Page 2



--------------------------------------------------------------------------------

LITHIA MOTORS, INC.

   

U.S. BANK NATIONAL ASSOCIATION,

as Agent, Lender and Issuing Lender

By:  

/s/ Jeffrey B. DeBoer

    By:  

/s/ Silvia K. Boulger

Name:  

Jeffrey B. DeBoer

    Name:  

Silvia K. Boulger

Title:  

Senior Vice President and Chief Financial Officer

    Title:  

Vice President and Portfolio Manager

 

Page 3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT OF GUARANTORS

Each Guarantor hereby acknowledges, consents, and agrees to all terms and
conditions of the foregoing amendment.

Hutchins Eugene Nissan, Inc.

Hutchins Imported Motors, Inc.

LAD Advertising, Inc.

LGPAC, Inc.

Lithia Auto Services, Inc.

Lithia BNM, Inc.

Lithia DE, Inc.

Lithia DM, Inc.

Lithia Financial Corporation

Lithia Aircraft, Inc.

Lithia HPI, Inc.

Lithia Klamath, Inc.

L2 Auto, Inc.

Lithia Medford Hon, Inc.

Lithia Motors Support Services, Inc.

Lithia MTLM, Inc.

Lithia of Roseburg, Inc.

Lithia Real Estate, Inc.

Lithia Rentals, Inc.

Lithia Rose-FT, Inc.

Lithia SOC, Inc.

Saturn of Southwest Oregon, Inc.

Lithia Chrysler Jeep of Anchorage, Inc.

Lithia Imports of Anchorage, Inc.

Lithia NA, Inc.

Lithia of Anchorage, Inc.

Lithia of Fairbanks, Inc.

Lithia of South Central AK, Inc.

Lithia CIMR, Inc.

Lithia DC, Inc.

Lithia FMF, Inc.

Lithia JEF, Inc.

Lithia MMF, Inc.

Lithia NF, Inc.

Lithia of California, Inc.

Lithia of Eureka, Inc.

Lithia Seaside, Inc.

Lithia Sea P, Inc.

Lithia of Santa Rosa, Inc.

Lithia TR, Inc.

Lithia Centennial Chrysler Plymouth Jeep, Inc.

Lithia Cherry Creek Dodge, Inc.

Lithia Colorado Jeep, Inc.

Lithia Colorado Springs Jeep Chrysler Plymouth, Inc.

Lithia Foothills Chrysler, Inc.

Lithia of Thornton, Inc.

Lithia CCTF, Inc.

Lithia Ford of Boise, Inc.

Lithia of Caldwell, Inc.

Lithia of Pocatello, Inc.

Lithia Poca-Hon, Inc.

Lithia of TF, Inc.

Lithia MBDM, Inc.

Lithia of Des Moines, Inc.

 

Page 4



--------------------------------------------------------------------------------

Lithia CDH, Inc.

Lithia HGF, Inc.

Lithia of Billings, Inc.

Lithia of Great Falls, Inc.

Lithia of Helena, Inc.

Lithia of Missoula, Inc.

Lithia CJD of Omaha, Inc.

Lithia CJDSF, Inc.

Lithia Reno Sub-Hyun, Inc.

Lithia SALMIR, Inc.

Lithia ND Acquisition Corp. #1

Lithia ND Acquisition Corp. #3

Lithia ND Acquisition Corp. #4

Lithia Automotive, Inc.

Camp Automotive, Inc.

Lithia DC of Renton, Inc.

Lithia Dodge of Tri-Cities, Inc.

Lithia HyR, Inc.

Lithia of Seattle, Inc.

Lithia of Spokane, Inc.

Lithia of Cedar Rapids #1, Inc.

Lithia of Cedar Rapids #3, Inc.

Lithia AcDM, Inc.

Lithia HDM, Inc.

Lithia NDM, Inc.

Lithia VAuDM, Inc.

Lithia Bryan Texas, Inc.

Lithia CJDO, Inc.

Lithia CJDSA, Inc.

Lithia CM, Inc.

Lithia CO, Inc.

Lithia CSA, Inc.

Lithia DMID, Inc.

Lithia HMID, Inc.

Lithia NSA, Inc.

Lithia of Abilene, Inc.

Lithia of Corpus Christi, Inc.

Lithia of Midland, Inc.

Lithia TA, Inc.

Lithia TO, Inc.

Lithia Community Development Company, Inc.

L2 Auto of Colorado, Inc.

L2 Auto of Texas, Inc.

L2 Auto of Idaho, Inc.

Lynnwood Properties, LLC

L2 Auto of Oregon, LLC

 

  By:  

/s/Jeffrey B. DeBoer

  Name:  

Jeffrey B. DeBoer

  Title:   Authorized Agent

 

Page 5



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

This Compliance Certificate is executed and delivered by Lithia Motors, Inc.
(“Borrower”) to U.S. Bank National Association, as Agent (in such capacity,
“Agent”) pursuant to the requirements of the Loan Agreement dated as of
August 31, 2006 between Borrower, the Lenders which are from time to time
parties thereto, and Agent (as amended to date, the “Loan Agreement”). Any
capitalized terms used herein and not defined herein shall have the meanings
given to such terms in the Loan Agreement. This Compliance Certificate covers
the four (4) consecutive fiscal quarters ended                              with
respect to Section 10.1.3 of the Loan Agreement and is prepared as of
                             with respect to Sections 10.1.1, 10.1.2, and 10.1.4
of the Loan Agreement.

1. A review of the activities of the Borrower during the fiscal period covered
by this Compliance Certificate has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all of their obligations under the Loan
Agreement. To the best knowledge of the undersigned, during such fiscal period
all covenants and conditions of the Borrower have been performed and observed
and no Default has occurred and is continuing under the Loan Agreement [with the
exceptions set forth below in response to which Borrower has taken or propose to
take the following actions:

 

 

  

 

  

 

                                       
                                                       .]

2. To the best knowledge of the undersigned, no event or circumstance which has
had or may have a Material Adverse Effect has occurred since the last Compliance
Certificate was delivered [with the exceptions set forth below:

 

 

  

 

                                       
                                                       .]

3. Attached are the calculations showing whether Borrower was in compliance with
Sections 10.1.1, 10.1.2, 10.1.3, and 10.1.4 of the Loan Agreement as of the end
of the fiscal period covered by this Compliance Certificate. Each such
calculation is derived from the books and records of Borrower and correctly
reflects whether Borrower is in compliance with the applicable Sections of the
Loan Agreement.

This Compliance Certificate is executed on
                                                                             .

 

LITHIA MOTORS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

Page 6



--------------------------------------------------------------------------------

Calculation of Financial Covenants

 

 

 

10.1.1    Tangible Net Worth          A.      Assets               1.      Net
Book Value of Assets    $                                2.      MINUS
Intangibles    $                                3.      MINUS Affiliate and
Insider Receivables    $                                4.      Net Assets      
$                         B.      Liabilities               1.      Total
Liabilities    $                                2.      MINUS Subordinated Debt
   $                                3.      Net Liabilities       $
                       

Tangible Net Worth (Line A-4 minus Line B-3)

      $                        

Required Tangible Net Worth

      $ 200,000,000

10.1.2

   Vehicle Equity          A.      Contracts in Transit       $
                        B.      Vehicle Receivables       $                     
   C.      Cash on deposit                                 D.      Net Book
Value of Inventory      

 

Page 7



--------------------------------------------------------------------------------

          Continuing Operations:                 1.         New Vehicle
Inventory    $                               2.         PLUS Used Vehicle
Inventory (includes Program Vehicles)    $                               3.   
     MINUS Flooring N/P New Vehicle    $                               4.   
     MINUS Flooring N/P Program Vehicle    $                               5.   
     MINUS Vehicle Lien Payoff (includes discontinued operations)    $
                              6.         MINUS Other Debt secured by New, Used,
and Program Vehicles    $                                  Discontinued
Operations:             7         PLUS New Vehicle Inventory    $
                              8.         PLUS Used Vehicle Inventory    $
                              9.         MINUS Flooring N/P New Vehicle    $
                              10.         MINUS Flooring N/P Program Vehicle   
$                               11.         MINUS Other debt secured by New,
Used, and Program Vehicles    $                               12.         MINUS
Loans    $                               13.         Net Inventory       $
                           Total Vehicle Equity (A, plus B, plus C, plus D-13)
      $                            Required Vehicle Equity       $ 45,000,000

10.1.3

   Fixed Charge Coverage Ratio          A.    EBITDAR                1.     
Consolidated Net Income (or Loss)    $                                  2.     
PLUS interest expense    $                                  3.      PLUS income
tax expense    $                                  4.      PLUS depreciation
expense    $                                  5.      PLUS amortization expense
   $                                  6.      PLUS goodwill impairment charges
   $                                  7.      PLUS stock-based compensation
charges    $                                  8.      PLUS other approved
non-cash charges    $                        

 

Page 8



--------------------------------------------------------------------------------

        9.      MINUS non-cash gains    $                                 10.
     PLUS rental expense    $                                 11.      PLUS
extraordinary losses    $                                 12.      MINUS
extraordinary gains    $                                 13.      PLUS or MINUS
Excluded Items    $                              Total EBITDAR       $
                       B.    Pro forma Permitted Acquisitions EBITDA           
   1.      Net Income (or Loss)    $                                 2.     
PLUS interest expense    $                                 3.      PLUS income
tax expense    $                                 4.      PLUS depreciation
expense    $                                 5.      PLUS amortization expense
   $                                 6.      PLUS goodwill impairment charges   
$                                 7.      PLUS stock-based compensation charges
   $                                 8.      PLUS other approved non-cash
charges    $                                 9.      MINUS non-cash gains    $
                                10.      MINUS all extraordinary gains (or PLUS
extraordinary losses)    $                              Pro Forma Permitted
Acquisitions EBITDA       $                        C.       1.      MINUS
Dividends paid in cash    $                                 2.      MINUS Income
taxes paid in cash    $                                 3.      MINUS
Maintenance capital expenditures    $                              TOTAL EBITDAR
plus EBITDA from acquisitions minus Dividends paid in cash, Income Taxes paid in
cash and Maintenance Capital Expenditures (“Total Adjusted EBITDAR”)       $
                       D.    Fixed Charges               1.      Interest paid
in cash    $                                 2.      PLUS Required principal
payments on Debt    $                                 3.      PLUS Rental
expense    $                              TOTAL Fixed Charges       $
                       Ratio of Total Adjusted EBITDAR to Total Fixed Charges   
               to 1.0      Permitted Fixed Charge Coverage Ratio:     
Not less than                to 1.0

 

Page 9



--------------------------------------------------------------------------------

10.1.4    Liabilities to Tangible Net Worth Ratio      

A.

   Liabilities             1.      Total Liabilities    $                     
         2.      MINUS Subordinated Debt    $                               3.
     Liabilities       $                         B.    Tangible Net Worth      
$                         Ratio of line A-3 to line B                   to 1.0
      Permitted Liabilities to Tangible Net Worth Ratio      4.0 to 1.0   

 

Page 10